ACCEPTED
                                                                                        05-17-01122-cv
                                                                             FIFTH COURT OF APPEALS
                                                                                       DALLAS, TEXAS
                                                                                     1/31/2018 9:07 AM
                                                                                            LISA MATZ
                                                                                                CLERK

                          Case No. 05-17-01122-CV

Cia Babiy                               §                        FILED IN
                                                          5th COURT OF APPEALS
                                        §                     DALLAS, TEXAS
                                                  Court of Appeals
v.                                      §                 1/31/2018 9:07:35 AM
                                        §                       LISA MATZ
                                                   Fifth District Clerk
Ramzi Morgan Kelley                     §



             Appellant’s Unopposed Motion
     for Extension of Time to File Appellant’s Brief


      Appellant Cia Babiy files this Unopposed Motion for Extension of

Time to file her Appellant’s Brief and would respectfully show this Court

the following:

      1.     Appellant’s brief was due January 29, 2018.

      2.     Appellant filed her brief one day late, on January 30, 2018

      3.     Appellant seeks a retroactive one-day extension of her deadline.

      4.     Although Appellant’s undersigned counsel had every intention

of filing Appellant’s brief by the due date, attention the following matters in

the past two weeks prevented him from doing so:

      ¾      January 22–26, 2018: Arbitration proceeding in Josey v.
             Whataburger of Mesquite, Inc., which was pending before the
             American Arbitration Association as Case No. 01-17-0001-
             8423;
      ¾      January 25, 2018: Appellant’s brief due in United States v.
             Guzman, which is pending in the United States Court of
             Appeals for the Fifth Circuit as Case No. 17-11034; and
      ¾      January 29, 2018: Petition for Review due in the Supreme Court
             of Texas in Sumrow v. Teel (case number still pending).

      5.     This is Appellant’s second—and last—request for an extension

of her briefing deadline.

      6.     This motion is not made for purposes of delay, but so that

justice may be done.

                                          Respectfully submitted,

                                          s/ Matthew J. Kita
                                          Matthew J. Kita
                                          Texas Bar No. 24050883
                                          P.O. Box 5119
                                          Dallas, Texas 75208
                                          (214) 699-1863
                                          matt@mattkita.com
                                          Counsel for Appellant


                    Certificate of Conference

      On January 30, 2018, I corresponded via e-mail with Gregory R. Ave,
appellate counsel for Appellee, on the telephone, who represented that he is
not opposed to the relief requested in this motion.

                                          /s/ Matthew J. Kita
                                          Matthew J. Kita
                        Certificate of Service

      The undersigned certifies that a copy of this brief was served on the
following counsel via e-filing in accordance with Texas Rule of Appellate
Procedure 9.5 and this Court’s Local Rules on January 31, 2018.

Counsel for Appellee:

      Gregory R. Ave
      Walters, Balido & Crain, LLP
      10440 North Central Expressway, Suite 1500
      Dallas, Texas 75231

                                       /s/ Matthew J. Kita
                                       Matthew J. Kita